Citation Nr: 1311759	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  04-43 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection seasonal allergic rhino-conjunctivitis (claimed as allergies).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizoaffective disorder.

3.  Entitlement to service connection seasonal allergic rhino-conjunctivitis (claimed as allergies).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, depression with psychotic features, and borderline personality disorder.

5.  Entitlement to service connection for headaches, to include as due to allergies, to include as due to an acquired psychiatric disorder.

6.  Entitlement to total disability based on individual unemployability (TDIU).

7.  Entitlement to service connection for shin splints.

8.  Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

These matters come  before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The rating decision denied the Veteran's original claims for service connection for headaches, hip arthritis, and shin splints and her claim to reopen entitlement to service connection for seasonal rhino-conjunctivitis.  Notwithstanding a prior RO action in June 1999 finally denying entitlement to service connection for a psychiatric disorder, to include PTSD and schizoaffective disorder, the RO adjudicated the Veteran's claim for service connection for PTSD with depression and anxiety as an original claim.  

In October 2008, the Board reopened the claim of entitlement to service connection for PTSD and remanded the claim for further development.  The Board additionally referred a claim to reopen a claim of entitlement to service connection for schizoaffective disorder.  In July 2009, the RO in Portland, Oregon denied the Veteran's claim to reopen, finding that new and material evidence had not been submitted.  The Veteran appealed this claim.  As the Board is reopening the claim of entitlement to service connection for schizoaffective disorder, the issue of entitlement to service connection for PTSD with depression and anxiety has been readdressed as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression with psychotic features, schizoaffective disorder, and borderline personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record).

Notice is taken that, following the Veteran's initiation of the appeal, she relocated to Oregon.  Her claims folder was thereafter transferred to the jurisdiction of the VA's RO in Portland, Oregon.

The Veteran was afforded a formal RO hearing in Reno, Nevada in October 2004; a transcript of the hearing is of record.  At the time of the hearing, she was represented by a veteran's service organization.  Such representation was revoked in favor of representation by an attorney identified on the title page, by virtue of the submission of a 21-22a power-of-attorney appointment in August 2008.  At that time, the Veteran also withdrew her previously filed request for a videoconference hearing before the Board, and, instead, requested that she be afforded another RO hearing.  In July 2009, the Veteran and her attorney participated in an informal conference with a representative from the Portland, Oregon RO, and withdrew the request for a formal hearing.  In January 2012, on her substantive appeal of her schizoaffective disorder claim, the Veteran requested a Board hearing.  In August 2012, the Veteran's representative withdrew the request for a hearing.

In August 2009, the Veteran withdrew her claims of entitlement to service connection for shin splints and arthritis of the hips.

This appeal was previously before the Board in October 2008.  The Board remanded the claim so that the Veteran could receive corrective notice, stressor verification records could be requested, the Veteran could be scheduled for an RO hearing, and so she could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for seasonal allergic rhino-conjunctivitis, an acquired psychiatric disorder, headaches, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, inclusive of schizoaffective disorder, was denied by VA in a June 1999 rating decision, notice of which was furnished to the veteran in the same month; a timely appeal of that determination was not initiated.

2.  Evidence received by VA since the June 1999 final denial of entitlement to service connection for a psychiatric disorder, inclusive of schizoaffective disorder, includes treatment records relating the onset of the Veteran's psychiatric disorder to service and in-service traumas; it bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to decide fairly the merits of the claim.

3.  Service connection for seasonal allergic rhino-conjunctivitis was denied by VA in a June 1999 rating decision, notice of which was furnished to the veteran in the same month; a timely appeal of that determination was not initiated.

4.  Evidence received by VA since the June 1999 final denial of entitlement to service connection seasonal allergic rhino-conjunctivitis, includes statements that the Veteran's allergies increased in severity during service; it bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to decide fairly the merits of the claim.

5.  On August 21, 2009, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the denial of service connection for shin splints.

6.  On August 21, 2009, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the denial of service connection for arthritis of the hips.


CONCLUSIONS OF LAW

1.  The June 1999 decision of the RO, denying service connection for a psychiatric disorder, inclusive of schizoaffective disorder, is final; new and material evidence has been received to reopen such claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.104 (2012).

2.  The June 1999 decision of the RO, denying service connection for a seasonal allergic rhino-conjunctivitis, is final; new and material evidence has been received to reopen such claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.104 (2012).

3.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for shin splints have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 

4.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for arthritis of the hips have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  During the July 2009 informal RO conference, the Veteran and her attorney noted their intent to withdraw her claims of entitlement to service connection for shin splints and arthritis of the hips.  On August 21, 2009, the Veteran's representative provided written notice of the Veteran's request to withdraw the specific issues on appeal-entitlement to service connection for shin splints and entitlement to service connection for arthritis of the hips.  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the other issues.  Therefore, those issues are dismissed.

Reopened claims

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claims to reopen claims of entitlement to service connection for a psychiatric disorder, inclusive of schizoaffective disorder, and entitlement to service connection for seasonal allergic rhino-conjunctivitis, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001) provide that "new and material evidence" is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

The Board notes that the definition of material evidence was revised in August 2001.  The change in the law, however, pertains only to claims filed on or after August 29, 2001.  See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2009)).  Because the Veteran's claim was initiated prior to August 2001, her claims will be adjudicated by applying the law previously in effect. 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371  1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Veteran was initially denied entitlement to service connection for allergies in September 1985 because she failed to report to a scheduled VA examination.  Notice of the denial was sent to her then current address of record in September 1985, and the mail was not returned.  The notice indicated that her claim would be reconsidered when she notified VA of her desire to continue with the claim and her willingness to participate in a VA examination.  She again filed a claim for entitlement to service connection for allergies in May 1997.  In June 1999, the Oakland, California RO denied her claim for service connection for seasonal allergic rhino-conjunctivitis because there was no evidence that her pre-existing allergies were permanently worsened as a result of service.  The June 1999 rating decision also denied entitlement to service connection for a psychiatric disorder, inclusive of schizoaffective disorder, because there was no evidence the Veteran's schizoaffective disorder occurred in or was caused by service.  The RO provided notice of the denial in June 1999 to the Veteran's last known address of record, and the notice was not returned to sender.  The notice included information on filing a notice of disagreement within one year of receipt of the notification of denial.  The Veteran did not timely appeal the June 1999 decision and it became final.  

The evidence in the claims file prior to the June 1999 rating decision included service treatment records, service personnel records, and VA treatment records (mostly psychiatric).  

Five volumes worth of additional evidence have been submitted subsequent to the June 1999 rating decision.  The evidence includes ongoing treatment for rhinitis and allergies, as well as significant treatment for schizoaffective disorder.  The record contains a statement from the Veteran's ex-husband, to whom she was married during her period of service.  He stated that her allergies worsened during her service until she required shots and was eventually discharged.  Numerous lay statements from the Veteran, her family, and her current husband describe her incurring a psychiatric disorder in service.  Additionally, the Veteran has provided ongoing statements to treatment providers elaborating on the beginning of her symptoms in service and the traumas she underwent in service which she believes caused her to develop psychiatric disorders.  Such evidence is presumed credible solely for the purposes of determining whether new and material evidence has been submitted.

As the claim of entitlement to service connection for seasonal allergic rhino-conjunctivitis was previously denied due to a lack of evidence of in-service aggravation of preexisting allergies, and the new evidence includes a statement from her in-service husband that her allergies worsened during service, the Board finds that new and material evidence has been received.  As the claim of entitlement to service connection for a psychiatric disorder, inclusive of schizoaffective disorder was previously denied because the evidence did not show in-service incurrence or a causal relationship between service and her diagnosed disorder, and the new evidence includes statements describing the onset of her psychiatric symptoms in service, and as due to in-service traumas, the Board finds that new and material evidence has been received.  Thus, the claims for entitlement to service connection for seasonal allergic rhino-conjunctivitis and service connection for a psychiatric disorder, to include schizoaffective disorder, are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for seasonal allergic rhino-conjunctivitis is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, inclusive of schizoaffective disorder, is reopened.

Entitlement to service connection for shin splints is dismissed.

Entitlement to service connection for arthritis of the hips is dismissed.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012), are met.

Seasonal Allergies 

Treatment records show that the Veteran continues to be treated for allergies.  Service treatment records include treatment for seasonal allergic rhino-conjunctivitis.  The Veteran underwent immunotherapy injections for her allergies in service, and was noted to have a marked degree of sensitivity to injections containing tree, grass and weed pollen extracts.  She was given a profile against field duty for several months in 1984.  In December 1984, she underwent a medical board where she reported developing spring and summer hay fever in 1976.  In Germany, in 1982-3, she developed "worsening of her seasonal allergic rhinitis symptoms, along with what appeared to be allergic uritcaria and angioedema."  She began allergy shots in Germany, and continued to take them when she was transferred to Fort Hood.  She then experienced a worsening of symptoms again between October and December 1984, to include facial angioedema, hives and an injected, edematous nose.  Her symptoms were noted to have persisted, and "worsen every time she is in the field or is on guard duty."  She was found unfit for retention on active duty and was discharged early. 

During her enlistment examination in December 1981, the Veteran indicated she had a history of hay fever, for which she took medication.  The December 1981 report of medical examination does not include a notation regarding her allergies, and her sinuses were noted to be normal on evaluation.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1). 

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On remand, the Veteran should be afforded a VA examination to determine whether she clearly and unmistakably suffered from seasonal allergic rhino-conjunctivitis prior to service, and if so, if her allergies clearly and unmistakably were not aggravated by service.  The examiner should base his/her determination on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular disease or residuals thereof.

Psychiatric Disorder

The majority of the Veteran's six claims folders are filled with mental health treatment records.  A review of the record shows that she has been diagnosed with: schizoaffective disorder, PTSD, bipolar disorder, borderline personality disorder, depression with psychotic features, anxiety disorder, and major depressive disorder.  

Service treatment records include her December 1981 enlistment report of medical history, where she noted that she had a history of nervous trouble.  She elaborated that she has "nervous trouble and shakes all the time."  She also reported running away on three occasions at the age of 16.  She was in court the day before her enlistment examination due to a hit and run.  As a result of her statements in December 1981, she underwent a doctor's examination in March 1982, prior to the beginning of her enlistment period.  The examination indicates that in December 1981 a physician had assessed her with "emotional instability" and suggested she be reevaluated in 3 months.  The handwriting is difficult, but notes an adolescent immaturity, with no sociopathic trends.  The Veteran was allowed to enlist.  She had no further treatment for psychiatric symptoms in service, according to the service treatment records.

The Veteran contends that her psychiatric problems began in service, and she has supplied numerous statements regarding the stressors which caused her to develop psychiatric symptoms.  When she initially sought service connection for PTSD, she provided the following reasons why her military service was traumatic/caused her psychiatric illness: (1) she felt sexually harassed by male authority figures, particularly when older men would ask her out; (2) she felt harassed by fellow soldiers due to rumors regarding (false) sexual relationships between her and officers and fellow soldiers; (3) she disliked living in barracks that were built in the 1940s and were "grungy" and "disgusting" and stated she cried for weeks because of the condition of the buildings she was housed in; (4) she disliked having to go on field missions where she would have to share a tent with men, as the only woman; (5) she disliked having to go on field missions where she was not allowed to shower for two weeks; (6) she felt that she was not promoted because other races were promoted ahead of her; (7) she felt that she was singled out for bad details because she was pretty or because she would not provide sexual favors (although she did not indicate concrete examples of a superior asking for a sexual favor, only that a 40-year old man had asked her on a date and she thought that was "gross"); (8) when she was married in service, her superiors would not give her days off of duty to look for an apartment to share with her new husband; (9) she felt that having to work 17-hour days was "hell"; (10) and she stated her depression began when she took her placement test because she felt there was sexual discrimination from the men at the testing facility who she believes took bets on how she would score and thought she was "dumb."  Later, the Veteran expressed the following additional stressors: (11) her apartment in Germany was burglarized (she was not home); (12) her apartment building caught fire (initially she exited the building via the stairs and there was smoke, and later, she reported being trapped by the fire); (13) she was volunteered for mortuary duty after the October 1983 marine barracks bombing in Beirut; and (14) she discovered a claymore mine during an outing in Germany.

Additional stressors she noted in her treatment records, but that are unrelated to service included: her great uncle attempted to kiss her when she was a child, her brother held knives and guns to her when they were young, her ex-husband held a gun to her head when they were divorcing after service; she felt she was sexually harassed at work, and she witnessed the suicide of a roommate.

The majority of her stressful incidents are not verifiable as they are not specifically incidents, but her feelings of persecution by peers or supervisors, or are her dislike of features of her Germany experience (her housing, the weather, the race of her fellow soldiers).  A review of her personnel record does not show that she was put on mortuary duty during service, and her service treatment records do not indicate that she was treated for smoke inhalation from a fire.  Additionally, the Veteran's stressor of finding a claymore mine was "corroborated" by a fellow soldier (B.B.).  The record however, contains statements from the Veteran that when she initially contacted B.B., she stated that she did not remember much of what happened during her Germany service.  The Veteran wrote that B.B. said she could not remember the Veteran finding a claymore mine, but that the Veteran had found a piece of plastic once.  Later, B.B. provided a statement to the VA that she recalled the Veteran had found a claymore mine in Germany during "Reforger."  Given the history of B.B.'s statement corroborating the Veteran's story of finding a claymore mine (which the Veteran did not recall until 2004), the Board believes that attempts to verify this stressor are necessary.

In October 2008, the Board directed the RO to "conduct all needed development related to claims for service connection on the basis of personal assault or harassment, as provided by Veterans Benefits Administration Manual M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (December 13, 2005) and 38 C.F.R. § 3.304(f)."  The RO was also to provide the Veteran with the opportunity to provide additional information regarding the "who, what, when, where, and how as to the claimed in-service stressors leading to the onset of PTSD," and, regardless of whether she responded, to "prepare a written summary of all stressors claimed by the Veteran" and seek verification of her stressors through official sources.  Additionally, the Board noted in the October 2008 remand that a response to the RO's January 2003 stressor verification request from the Joint Service Records Research Center (JSRRC) was not contained in the record.  A review of the record shows that the neither the response to the January 2003 request, nor additional requests are contained in the record.  The record likewise does not contain a summary of stressors.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO must attempt to develop the Veteran's stressors through official sources.

The Board notes that the claims file contains statements from a VA psychiatrist who treated the Veteran that her PTSD is a result of her in-service stressors.  Several statements from the VA psychiatrist (M.K.) note that the Veteran's PTSD was due to her service on a mortuary detail where she had to handle the dead bodies of Marines who were killed in the October 23, 1983 Beirut bombing.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of herself or others, and (2) the person's response involved intense fear, helplessness, or horror.  While the Board cannot provide medical diagnoses, the Veteran described the mortuary detail as disgusting and gross, but she did not describe fear; nor did she describe an event that involved actual or threatened death.  In September 2012, the VA psychiatrist provided a statement that the Veteran suffered from PTSD as a result of finding a claymore mine during service.  As noted above, while B.B. has provided an additional statement of the presence of a claymore mine, the Board finds that verification through official sources is necessary given the Veteran's reports that B.B. did not actually remember the event when she was contacted for a "buddy statement."  

In December 2011, the Veteran was afforded a VA PTSD examination.  The examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with schizoaffective disorder, and opined that the disorder began prior to service.  The examination, however, does not provide enough evidence to answer the VA's questions regarding aggravation or the Veteran's presumption of soundness.  On remand, the Veteran should be afforded a VA mental disorder examination which addresses all of her diagnosed psychiatric disorders, and provides nexus opinions for each disorder diagnosed.  The examiner should also address whether the emotional instability and adolescent immaturity diagnosed prior to her entrance into service are symptoms of any of her diagnosed disorders.  If not, the examiner will need to provide statements regarding whether there is clear and unmistakable evidence the Veteran entered service with any diagnosed psychiatric disorders, and if there is clear and unmistakable evidence the psychiatric disorders did not undergo an increase in severity.  If so, the examiner will need to provide an opinion as to whether her psychiatric disorder was aggravated beyond the natural progression by service.

Headaches and TDIU

The Veteran's service treatment records include a complaint of a headache associated with a cough and nausea in April 1983.  Post-service treatment records include treatment for tension headaches and migraine headaches. 

In the October 2008 remand, the Board directed the RO to provide the Veteran with a neurological examination to determine if she suffered from headaches as a result of her service.  It does not appear from the claims file or Virtual VA that the Veteran was scheduled for a neurological examination.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Veteran has indicated that her headaches may be due to her allergic rhino-conjunctivitis or her psychiatric disorder, and thus the claim must be considered under all theories of entitlement, and it is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Likewise, the Veteran's claim for TDIU is inextricably intertwined with her claims on appeal, particularly her psychiatric claims on appeal.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA sinus examination.  Following a review of this REMAND, a review of the Veteran's claims file and Virtual VA, and an examination of the Veteran, the examiner should provide an opinion as to whether the Veteran currently suffers from seasonal allergic rhino-conjunctivitis.  If so, the examiner should answer the following questions:

a) Following a review of the Veteran's service treatment records, did the Veteran clearly and unmistakably enter service with seasonal allergic rhino-conjunctivitis?

b) If the examiner finds the Veteran clearly and unmistakably entered service with seasonal allergic rhino-conjunctivitis, then was the Veteran's seasonal allergic rhino-conjunctivitis clearly and unmistakably not aggravated (underwent to permanent increase in disability) during her service?

The examiner must provide a detailed explanation for all opinions provided.  If the examiner is unable to provide a requested opinion, the examiner must fully explain why such opinion could not be obtained.

2.  Conduct all needed development related to claims for service connection on the basis of personal assault or harassment, as provided by Veterans Benefits Administration Manual M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005), and 38 C.F.R. § 3.304(f) (VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence; VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.) 

3.  The veteran should be contacted in writing by separate letter and afforded one last opportunity to provide any additional information regarding the who, what, when, where, and how as to those claimed in-service stressors leading to the onset of her PTSD.  An appropriate period of time should then be permitted for a response.

4.  Thereafter, and regardless of whether or not the Veteran responds to the request set forth in preceding paragraph Number 6, prepare a written summary of all the stressors claimed by the veteran to have led to the onset of her PTSD using any and all information regarding the veteran's claimed stressor(s).  This summary, along with a copy of the veteran's Department of Defense Form 214, her service personnel records, and all associated documents must then be sent to the USAJSRRC with a request that an attempt be made to corroborate the alleged stressor(s).  If additional information from the veteran is found by the JSRRC to be needed to conduct meaningful research, such information must be sought by the AMC/RO from the veteran.  If the veteran does not then respond, no further input from the JSRRC need be sought.  In particular, the RO should attempt to verify whether the Veteran discovered a claymore mine in the fall (August or September) of 1983, whether she was placed on mortuary duty in October or November of 1983, and whether the Veteran was trapped in an apartment or barracks fire during her Germany service.

5.  If available, provide a copy of any response from the JSRRC to the RO's January 2003 request.

6.  Following receipt of any additional report from the USAJSRRC, as well as the completion of any additional development requested above or suggested by such organization, there must be prepared by the RO/AMC a written report detailing the nature of any in-service stressful event(s), verified by the USAJSRRC or through other documents.  If no stressor is verified, that should be so stated in such report.

7.  Thereafter, schedule the Veteran for a VA psychiatric examination, to be conducted by a psychiatrist.  Following a review of this REMAND, a complete review of the Veteran's claims file and Virtual VA, and examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from any acquired psychiatric disorders.  The examiner's report must explicitly state that such review occurred.

For every currently diagnosed acquired psychiatric disorders, the examiner must:

a) Provide an opinion whether the Veteran's acquired psychiatric disability clearly and unmistakably existed prior to the Veteran's entrance into active duty service;

b) If the Veteran's acquired psychiatric disability did not clearly and unmistakably exist prior to her service, then provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any acquired psychiatric disability originated during, or is etiologically related to, her period of active duty.

c) If the Veteran's acquired psychiatric disability did clearly and unmistakably exist prior to his period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated (underwent to permanent increase in disability) beyond the natural progression of the disability during her service.

Additionally, if the Veteran is diagnosed with a personality disorder, then the examiner should opine whether an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

8.  Schedule the Veteran for a VA neurological examination.  Following a review of this REMAND, a complete review of the Veteran's claims file and Virtual VA, and examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from headaches. The neurological examiner is asked to provide a medical opinion as to the following: 

a) Is it at least as likely as not (50 percent or greater degree of probability) her headaches, be they migraines or tension-related, which the veteran now has, had their onset during her period of military service or is otherwise related to that period of service or any event thereof?

b) Is it at least as likely as not (50 percent or greater degree of probability) that her headaches are due to, caused by, or aggravated (beyond their natural progression) by her seasonal allergic rhino-conjunctivitis or any diagnosed psychiatric disorders?

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

9.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


